Case 6:19-bk-11114-WJ   Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32   Desc
                        Main Document     Page 1 of 38
Case 6:19-bk-11114-WJ   Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32   Desc
                        Main Document     Page 2 of 38
Case 6:19-bk-11114-WJ   Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32   Desc
                        Main Document     Page 3 of 38
             Case 6:19-bk-11114-WJ                                          Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                                                    Desc
                                                                            Main Document     Page 4 of 38
 Fill in this information to identify the case:

 Debtor name            Nth Connect Telecom, Inc.

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)               6:19-bk-11114
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            24,059.43

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            24,059.43


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           160,259.50


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $              3,390.69

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           862,036.13


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,025,686.32




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                               Desc
                                                              Main Document     Page 5 of 38
 Fill in this information to identify the case:

 Debtor name         Nth Connect Telecom, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         6:19-bk-11114
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest
 2.        Cash on hand                                                                                                                                   $0.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number
                   Comerica Bank
                   333 W. Santa Clara St.
           3.1.    San Jose, CA 95113                                       Checking                     6083                                             $0.00


                   Comerica Bank
                   333 W. Santa Clara St.
           3.2.    San Jose, CA 95113                                       Checking                     6091                                             $0.00


                   Comerica Bank
                   333 W. Santa Clara St.
           3.3.    San Jose, CA 95113                                       Checking                     6109                                       $215.23


                   Wells Fargo Bank
                   15860 Soquel Canyon Pkwy.
           3.4.    Chino Hills, CA 91709                                    Checking                     7599                                     $1,014.77


                   Wells Fargo Bank
                   15860 Soquel Canyon Pkwy.
           3.5.    Chino Hills, CA 91709                                    Checking                     7466                                     $2,820.43



 4.        Other cash equivalents (Identify all)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                         Desc
                                                              Main Document     Page 6 of 38
 Debtor           Nth Connect Telecom, Inc.                                                    Case number (If known) 6:19-bk-11114
                  Name


 5.        Total of Part 1.                                                                                                            $4,050.43
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Fred West Family Trust for 1706 Hoover Avenue, National City, CA 91950, Lease Deposit                                  $5,500.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                            $5,500.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                               329,260.00   -                       329,260.00 =....                            $0.00
                                              face amount                        doubtful or uncollectible accounts



           11b. Over 90 days old:                               717,122.00   -                       717,122.00 =....                            $0.00
                                              face amount                        doubtful or uncollectible accounts



           11b. Over 90 days old:                            1,114,851.00    -                     1,114,851.00 =....                            $0.00
                                              face amount                        doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                 $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                        Desc
                                                              Main Document     Page 7 of 38
 Debtor         Nth Connect Telecom, Inc.                                                     Case number (If known) 6:19-bk-11114
                Name

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Desks ($200), chairs ($392), filing cabinet
           ($80), time clock ($55), metal filing cabinets
           ($25), 4 draw filing cabinet ($40) eight
           whiteboards ($512), stacking chairs ($49), floor
           mats ($100)
           located at 3808 Cedar Street, Unit H236, San
           Diego, CA 92105                                                              $1,453.00                                         $1,453.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Used Lenovo Laptop ($595),used Sony Vaio
           laptop ($375), Dell Latitude laptop ($86)
           3808 Cedar St., San Diego, CA 92105                                              $0.00                                         $1,056.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $2,509.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                       Desc
                                                              Main Document     Page 8 of 38
 Debtor         Nth Connect Telecom, Inc.                                                    Case number (If known) 6:19-bk-11114
                Name

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    2000 Ford E350 Bucket Van                                        $12,000.00                                       $12,000.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                        $12,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
             Case 6:19-bk-11114-WJ                                 Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                                Desc
                                                                   Main Document     Page 9 of 38
 Debtor          Nth Connect Telecom, Inc.                                                                           Case number (If known) 6:19-bk-11114
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $4,050.43

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $5,500.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $2,509.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $12,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $24,059.43          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $24,059.43




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                         Desc
                                                              Main Document    Page 10 of 38
 Fill in this information to identify the case:

 Debtor name         Nth Connect Telecom, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)             6:19-bk-11114
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   CHTD Company                                   Describe debtor's property that is subject to a lien                          $0.00               Unknown
       Creditor's Name                                All property
       c/o Corporation Service Co.
       801 Adlai Stevenson Dr.
       Springfield, IL 62703-4261
       Creditor's mailing address                     Describe the lien
                                                      Security Agreement UCC Filing, Duplicate
                                                      claim. See Claim 2.3. See attached.
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   CIT Bank NA                                    Describe debtor's property that is subject to a lien                 $160,259.50                       $0.00
       Creditor's Name                                See attached.
       c/o Barry W. Ferns, Esq.
       Ferns, Adams & Assoc.
       2815 Mitchell Dr., E210
       Walnut Creek, CA 94598
       Creditor's mailing address                     Describe the lien
                                                      See attached.
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Oct. 9, 2018                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                  Desc
                                                              Main Document    Page 11 of 38
 Debtor       Nth Connect Telecom, Inc.                                                                Case number (if know)   6:19-bk-11114
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Comerica Bank                                  Describe debtor's property that is subject to a lien                       $0.00         Unknown
       Creditor's Name                                All property
       333 W. Santa Clara St.
       San Jose, CA 95133
       Creditor's mailing address                     Describe the lien
                                                      Seurity Agreement UCC Filing. Claim Paid.
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2014                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6083
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Direct Capital, a Div. of CIT
 2.4                                                                                                                             $0.00               $0.00
       Bank                                           Describe debtor's property that is subject to a lien
       Creditor's Name                                All property
       155 Commerce Way
       Portsmouth, NH 03801
       Creditor's mailing address                     Describe the lien
                                                      Security Agreement and UCC Filing.
                                                      Duplicate claim. See attached.
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Oct. 9, 2018                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1000
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Secured Lender Solutions                       Describe debtor's property that is subject to a lien                       $0.00         Unknown
       Creditor's Name                                All property
       c/o Corporation Service Co.
       801 Adlai Stevenson Drive
       Springfield, IL 62703-4261
       Creditor's mailing address                     Describe the lien



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
             Case 6:19-bk-11114-WJ                            Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                       Desc
                                                              Main Document    Page 12 of 38
 Debtor       Nth Connect Telecom, Inc.                                                                Case number (if know)      6:19-bk-11114
              Name

                                                      Security Agreement UCC Filing. Duplicate
                                                      claim. See Claim 2.3. See attached.
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2018                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.6    UC Factors                                    Describe debtor's property that is subject to a lien                           $0.00            Unknown
        Creditor's Name                               All accounts, accounts receivable and
        2200 E. Route 66, Ste. 102                    proceeds.
        P.O. Box 187
        Glendora, CA 91740-0187
        Creditor's mailing address                    Describe the lien
                                                      Security Agreement UCC Filing. Claim paid.
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2017                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $160,259.50

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
Case 6:19-bk-11114-WJ      Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32             Desc
                           Main Document    Page 13 of 38




                          NTH CONNECT TELECOM INC.

                          CHAPTER 7 CASE NO. 6:19-11114

                    CENTRAL DISTRICT BANKRUPTCY COURT


     To explain duplicate claims in Debtor’s Schedule D (Secured Claims) please note the
     following are creditors of Nth Connect that are related and hold just one claim:


     CIT BANK, N.A. (See CIT lawsuit vs Nth Connect in San Bernardino Superior Court No.
     CIVDS1901845, which asserts CIT claims secured by UCC-1 filings in the names of CHDT
     and Secured Lender Solutions per exhibits 3 and 7 thereto. Therefore, since CIT contends
     it is secured through UCC-1 filings by CHDT and Secured Lender Solutions, the CIT claims
     previously listed in Schedule EF (Unsecured Claims) will be removed by amendment.)

     DIRECT CAPITAL (See CIT lawsuit vs Nth Connect in San Bernardino Superior Court
     No. CIVDS1901845 at para 3, which states that Direct Capital is a division of CIT. )

     CHDT COMPANY (This is a name under which CIT filed a UCC-1 on March 10, 2017.
     See CIT lawsuit vs Nth Connect in San Bernardino Superior Court No. CIVDS1901845 at
     para 10 which refers to the CHDT UCC-1 filing attached thereto as Exh 3.)

     SECURED LENDER SOLUTIONS, LLC (This is a name under which CIT filed a UCC-1
     on January 19, 2018. See CIT lawsuit vs Nth Connect in San Bernardino Superior Court No.
     CIVDS1901845 at paragraphs 27, 29, 35 and 39 which refer to the Secured Lender Solutions
     UCC-1 filing attached thereto as Exh 7.)
             Case 6:19-bk-11114-WJ                            Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                           Desc
                                                              Main Document    Page 14 of 38
 Fill in this information to identify the case:

 Debtor name         Nth Connect Telecom, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)           6:19-bk-11114
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           $0.00
           CA Employment Development                                 Check all that apply.
           Dept.                                                        Contingent
           Bankruptcy Group MIC 92E                                     Unliquidated
           P.O. Box 826880
                                                                        Disputed
           Sacramento, CA 94280-0001
           Date or dates debt was incurred                           Basis for the claim:
           All Years                                                 All Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           $0.00
           CA Franchise Tax Board                                    Check all that apply.
           Special Procedures Bankruptcy                                Contingent
           Unit                                                         Unliquidated
           P.O. Box 2952
                                                                        Disputed
           Sacramento, CA 95812-2952
           Date or dates debt was incurred                           Basis for the claim:
           All Years                                                 All Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   51311                               Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                                        Desc
                                                              Main Document    Page 15 of 38
 Debtor       Nth Connect Telecom, Inc.                                                                       Case number (if known)          6:19-bk-11114
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $3,390.69    $3,390.69
           City of San Jose                                          Check all that apply.
           200 E. Santa Clara St.                                       Contingent
           San Jose, CA 95113                                           Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Business Tax

           Last 4 digits of account number 2210                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown      $0.00
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                                Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           All Years                                                 All Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown      $0.00
           Internal Revenue Service                                  Check all that apply.
                                                                        Contingent
           Fresno, CA 93888                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           All Years                                                 All Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $39,138.54
           AFCO                                                                        Contingent
           8885 Rio Diego Dr., #347                                                    Unliquidated
           San Diego, CA 92108                                                         Disputed
           Date(s) debt was incurred Nov. 20, 2018
                                                                                   Basis for the claim:     Premium finance agreement - promissory note
           Last 4 digits of account number 1992
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $10,431.95
           Allen Attorney Group                                                        Contingent
           3172 Camino Colorados                                                       Unliquidated
           Lafayette, CA 94549                                                         Disputed
           Date(s) debt was incurred 4/24/2018
                                                                                   Basis for the claim:     Legal Consulting
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 2 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                           Desc
                                                              Main Document    Page 16 of 38
 Debtor       Nth Connect Telecom, Inc.                                                               Case number (if known)            6:19-bk-11114
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $53,006.57
          American Express                                                      Contingent
          P.O. Box 0001                                                         Unliquidated
          Los Angeles, CA 90096                                                 Disputed
          Date(s) debt was incurred Oct. 6, 2018
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number 1008
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,000.00
          Capstone Law APC                                                      Contingent
          1875 Century Park East, Suite 1000                                    Unliquidated
          Los Angeles, CA 90067                                                 Disputed
          Date(s) debt was incurred Feb. 15, 2018
                                                                             Basis for the claim:    Settlement Agreement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $52,195.00
          Chu and Waters LLP                                                    Contingent
          595 Market St., Suite 200                                             Unliquidated
          San Francisco, CA 94105                                               Disputed
          Date(s) debt was
          incurred March       1, 2016 to 1-31-2018                          Basis for the claim:    Professional services, outstanding balance due
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,456.36
          Comerica Bank                                                         Contingent
          333 W. Santa Clara St.                                                Unliquidated
          San Jose, CA 95133                                                    Disputed
          Date(s) debt was incurred 1-31-2019
                                                                             Basis for the claim:    Banking fees
          Last 4 digits of account number 6083
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,623.73
          COX Communications Inc.                                               Contingent
          6205-B Peachtree Dunwoody Rt. NE                                      Unliquidated
          Atlanta, GA 30328                                                     Disputed
          Date(s) debt was incurred 1-9-2019
                                                                             Basis for the claim:    Business internet services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,976.13
          CSAA Insurance                                                        Contingent
          c/o Michael, Tran Law Firm                                            Unliquidated
          3055 Oak Road, Mail Stop W270
                                                                                Disputed
          Walnut Creek, CA 94597
          Date(s) debt was incurred
                                                                             Basis for the claim:    Subrogation claim
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $848.14
          Data Craft Technologies Inc.                                          Contingent
          38195 Via Vista Grande                                                Unliquidated
          Murrieta, CA 92562                                                    Disputed
          Date(s) debt was incurred Nov. 7, 2018
                                                                             Basis for the claim:    Retailer
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                           Desc
                                                              Main Document    Page 17 of 38
 Debtor       Nth Connect Telecom, Inc.                                                               Case number (if known)            6:19-bk-11114
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $807.00
          EDCO Disposal Corporation                                             Contingent
          6670 Federal Blvd.                                                    Unliquidated
          Lemon Grove, CA 91945                                                 Disputed
          Date(s) debt was incurred 1-15-2019
                                                                             Basis for the claim:    Disposal services
          Last 4 digits of account number 9344
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $32,462.00
          Enterprise FM Trust                                                   Contingent
          P.O. Box 800089                                                       Unliquidated
          Kansas City, MO 64180                                                 Disputed
          Date(s) debt was incurred Jan. 8, 2019
                                                                             Basis for the claim:    Vehicle leasing return
          Last 4 digits of account number 7941
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,105.00
          Eugene Geroche, Jr.
          c/o State of CA, Dept. Inds. Rel.                                     Contingent
          Labor Commission Office                                               Unliquidated
          7575 Metropolitan Dr., #210                                           Disputed
          San Diego, CA 92108
                                                                             Basis for the claim:    Wage Claim
          Date(s) debt was incurred July 1 to Oct 5, 2018
          Last 4 digits of account number 9654                               Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $92,680.00
          Fred West Family Trust                                                Contingent
          3561 Dalbergia St.                                                    Unliquidated
          San Diego, CA 92113                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Office lease
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $29,242.55
          Kaiser Permanente                                                     Contingent
          P.O. Box 23250                                                        Unliquidated
          San Diego, CA 92193                                                   Disputed
          Date(s) debt was incurred  Nov. 2018                               Basis for the claim:    Health insurance
          Last 4 digits of account number DHMO
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,408.71
          Kaiser Permanente                                                     Contingent
          P.O. Box 23250                                                        Unliquidated
          San Diego, CA 92193                                                   Disputed
          Date(s) debt was incurred      Nov. 2018                           Basis for the claim:    Health Insurance
          Last 4 digits of account number    DHMO
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,262.63
          Mercedes Benz Financial Service                                       Contingent
          P.O. Box 685                                                          Unliquidated
          Roanoke, TX 76262                                                     Disputed
          Date(s) debt was incurred Sep. 28, 2018
                                                                             Basis for the claim:    Auto lease
          Last 4 digits of account number 5001
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                           Desc
                                                              Main Document    Page 18 of 38
 Debtor       Nth Connect Telecom, Inc.                                                               Case number (if known)            6:19-bk-11114
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,534.49
          Mercedes Benz Financial Service                                       Contingent
          P.O. Box 685                                                          Unliquidated
          Roanoke, TX 76262                                                     Disputed
          Date(s) debt was incurred Dec. 6, 2018
                                                                             Basis for the claim:    Auto lease
          Last 4 digits of account number 7001
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,400.00
          Minami Tamaki LLP                                                     Contingent
          360 Post St., 8th Fl.                                                 Unliquidated
          San Francisco, CA 94108                                               Disputed
          Date(s) debt was incurred March 31, 2017
                                                                             Basis for the claim:    Legal services
          Last 4 digits of account number 9999
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,082.20
          Nextraq                                                               Contingent
          P.O. Box 538566                                                       Unliquidated
          Atlanta, GA 30353                                                     Disputed
          Date(s) debt was incurred      Oct. 10, 2018                       Basis for the claim:    Vehicle GPS tracking services
          Last 4 digits of account number     4428
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Ricardo Vasquez vs. Nth Connect                                       Contingent
          7575 Metropolitan Dr., 2nd Fl.                                        Unliquidated
          San Diego, CA 92108                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Petition for serious and willful misconduct of
          Last 4 digits of account number                                    employer
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,303.91
          SDGE                                                                  Contingent
          8330 Century Part Ct.                                                 Unliquidated
          San Diego, CA 92123                                                   Disputed
          Date(s) debt was incurred 2-14-2019
                                                                             Basis for the claim:    Utility services
          Last 4 digits of account number 0204
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $361,900.00
          Select Pavers                                                         Contingent
          26291 Productioin Ave., #202                                          Unliquidated
          Hayward, CA 94545                                                     Disputed
          Date(s) debt was incurred 2014-2017
                                                                             Basis for the claim:    Contract claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,872.44
          T-Mobile                                                              Contingent
          P.O. Box 790047                                                       Unliquidated
          Saint Louis, MO 63179                                                 Disputed
          Date(s) debt was incurred Oct. 29, 2018
                                                                             Basis for the claim:    Cell phone and data services
          Last 4 digits of account number 5117
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                           Desc
                                                              Main Document    Page 19 of 38
 Debtor       Nth Connect Telecom, Inc.                                                               Case number (if known)            6:19-bk-11114
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,250.00
          Team Tech Guru Inc.                                                   Contingent
          4701 Patrick Henry Drive                                              Unliquidated
          Santa Clara, CA 95054                                                 Disputed
          Date(s) debt was incurred Oct. 31, 2018
                                                                             Basis for the claim:    IT Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,816.00
          Travelers Insurance                                                   Contingent
          P.O. Box 660307                                                       Unliquidated
          Dallas, TX 75266                                                      Disputed
          Date(s) debt was incurred  Nov. 21, 2018                           Basis for the claim:    Commercial insurance
          Last 4 digits of account number A220
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $45.00
          US Health Works                                                       Contingent
          P.O. Box 50042                                                        Unliquidated
          Los Angeles, CA 90074                                                 Disputed
          Date(s) debt was incurred Oct. 21, 2018
                                                                             Basis for the claim:    Medical Exam
          Last 4 digits of account number 1899
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,616.74
          Verizon Connect                                                       Contingent
          P.O. Box 347472                                                       Unliquidated
          Pittsburgh, PA 15251                                                  Disputed
          Date(s) debt was incurred      10/17/2018                          Basis for the claim:    Vehicle tracking device service
          Last 4 digits of account number     8348
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $42,196.74
          Verizon Wireless                                                      Contingent
          P.O. Box 408                                                          Unliquidated
          Newark, NJ 07101                                                      Disputed
          Date(s) debt was incurred      Nov. 12, 2018                       Basis for the claim:    Cell phone and data services
          Last 4 digits of account number    0017
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,203.30
          Wells Fargo Financial Leasing                                         Contingent
          P.O. Box 10306                                                        Unliquidated
          Des Moines, IA 50306                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Office equipment lease
          Last 4 digits of account number       6000
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,397.00
          Westchester Surplus Lines Ins. Co.                                    Contingent
          455 Market St., 17th Fl.                                              Unliquidated
          San Francisco, CA 94105                                               Disputed
          Date(s) debt was incurred Nov. 20, 2018
                                                                             Basis for the claim:    Commercial insurance
          Last 4 digits of account number 0001
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                               Desc
                                                              Main Document    Page 20 of 38
 Debtor       Nth Connect Telecom, Inc.                                                               Case number (if known)            6:19-bk-11114
              Name

 3.31      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,774.00
           Westchester Surplus Lines Ins. Co.                                   Contingent
           455 Market St., 17th Fl.                                             Unliquidated
           San Francisco, CA 94105                                              Disputed
           Date(s) debt was incurred Nov. 20, 2018
                                                                             Basis for the claim:    Commercial insurance
           Last 4 digits of account number 6150
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                         3,390.69
 5b. Total claims from Part 2                                                                            5b.   +    $                       862,036.13

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                          865,426.82




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
Case 6:19-bk-11114-WJ        Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32   Desc
                             Main Document    Page 21 of 38




NEWLY LISTED CREDITORS



CIT Bank NA
c/o Barry W. Ferns, Esq.
Ferns, Adams & Assoc.
2815 Mitchell Dr., #210
Walnut Creek, CA 94598

CSAA Insurance
c/o Michael Tran Law Firm
3055 Oak Road
Mail Stop W270
Walnut Creek, CA 94597

EDCO Disposal Corporation
6670 Federal Blvd.
Lemon Grove, CA 91945

Eugene Geroche, Jr.
c/o State of California
Department of Industrial Relations
Labor Commission Office
7575 Metropolitan Dr., #210
San Diego, CA 92108

SDGE
8330 Century Park Ct.
San Diego, CA 92123

Verizon Connect
P.O. Box 347472
Pittsburgh, PA 15251
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                           Desc
                                                              Main Document    Page 22 of 38
 Fill in this information to identify the case:

 Debtor name         Nth Connect Telecom, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         6:19-bk-11114
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Steven Chen                       5524 Lisboa Street                                American Express                   D
                                               Chino Hills, CA 91709                                                                E/F       3.3
                                                                                                                                    G




    2.2      Steven Chen                       5524 Lisboa Street                                Enterprise FM Trust                D
                                               Chino Hills, CA 91709                                                                E/F       3.11
                                                                                                                                    G




    2.3      Steven Chen                       5524 Lisboa Street                                Mercedes Benz                      D
                                               Chino Hills, CA 91709                             Financial Service                  E/F       3.16
                                                                                                                                    G




    2.4      Steven Chen                       5524 Lisboa St.                                   Fred West Family                   D
                                               Chino Hills, CA 91709                             Trust                              E/F       3.13
                                                                                                                                    G




    2.5      Steven Chen                       5524 Lisboa St.                                   Select Pavers                      D
                                               Chino Hills, CA 91709                                                                E/F
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                    Desc
                                                              Main Document    Page 23 of 38
 Debtor       Nth Connect Telecom, Inc.                                                 Case number (if known)   6:19-bk-11114


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      Steven Chen                       5524 Lisboa Street                            Direct Capital                  D
                                               Chino Hills, CA 91709                                                         E/F
                                                                                                                             G   2.1




    2.7      Steven Chen                       5524 Lisboa Street                            Fred West Family                D
                                               Chino Hills, CA 91709                         Trust                           E/F
                                                                                                                             G   2.3




    2.8      Steven Chen                       5524 Lisboa Street                            Enterprise FM Trust             D
                                               Chino Hills, CA 91709                                                         E/F
                                                                                                                             G   2.2




    2.9      Steven Chen                       5524 Lisboa Street                            Mercedes Benz                   D
                                               Chino Hills, CA 91709                         Financial Service               E/F
                                                                                                                             G   2.4




Official Form 206H                                                       Schedule H: Your Codebtors                                  Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                              Desc
                                                              Main Document    Page 24 of 38



 Fill in this information to identify the case:

 Debtor name         Nth Connect Telecom, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         6:19-bk-11114
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                  Gross revenue
       which may be a calendar year                                                            Check all that apply                (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                  $0.00
       From 1/01/2019 to Filing Date
                                                                                                   Other    Out of business


       For prior year:                                                                             Operating a business                     $2,047,801.73
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                     $6,196,578.66
       From 1/01/2017 to 12/31/2017
                                                                                                   Other


       For the fiscal year:                                                                        Operating a business                   $16,473,037.00
       From 1/01/2016 to 12/31/2016
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue   Gross revenue from
                                                                                                                                   each source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 6:19-bk-11114-WJ                           Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                     Desc
                                                              Main Document    Page 25 of 38
 Debtor       Nth Connect Telecom, Inc.                                                                 Case number (if known) 6:19-bk-11114




          None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               UC Factors                                                  12-3-2018                        $23,813.00           Secured debt
               2200 E. Route 66, Ste. 102                                                                                        Unsecured loan repayments
               P.O. Box 187
                                                                                                                                 Suppliers or vendors
               Glendora, CA 91740-0187
                                                                                                                                 Services
                                                                                                                                 Other


       3.2.
               UC Factors                                                  12-3-2018                        $10,000.00           Secured debt
               2200 E. Route 66, #102                                                                                            Unsecured loan repayments
               P.O. Box 187
                                                                                                                                 Suppliers or vendors
               Glendora, CA 91740-0187
                                                                                                                                 Services
                                                                                                                                 Other


       3.3.
               Comerica Bank                                               10-26-2018                       $31,384.67           Secured debt
               333 W. Santa Clara St.                                                                                            Unsecured loan repayments
               San Jose, CA 95113
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Steven Chen                                                 4-19-2018                          $5,000.00        Salary


       4.2.    Steven Chen                                                 4-30-2018                          $3,500.00        Salary


       4.3.    Steven Chen                                                 5-9-2018                           $3,000.00        Salary


       4.4.    Steven Chen                                                 5-17-2018                          $5,000.00        Salary


       4.5.    Steven Chen                                                 5-30-2018                          $7,000.00        Salary


       4.6.    Steven Chen                                                 6-4-2018                           $2,000.00        Salary


       4.7.    Steven Chen                                                 6-19-2018                          $5,000.00        Salary


       4.8.    Steven Chen                                                 6-28-2018                          $7,000.00        Salary


       4.9.    Steven Chen                                                 7-3-2018                           $3,000.00        Salary


       4.10 Steven Chen                                                    7-16-2018                          $2,000.00        Salary
       .



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                       Desc
                                                              Main Document    Page 26 of 38
 Debtor      Nth Connect Telecom, Inc.                                                                  Case number (if known) 6:19-bk-11114



       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.11 Steven Chen                                                    8-20-2018                          $3,000.00          Salary
       .

       4.12 Steven Chen                                                    8-28-2018                            $300.00          Expense reimbursement
       .

       4.13 Steven Chen                                                    9-5-2018                           $3,000.00          Salary
       .

       4.14 Steven Chen                                                    9-7-2018                           $1,000.00          Salary
       .

       4.15 Steven Chen                                                    9-12-2018                          $1,000.00          Salary
       .

       4.16 Steven Chen                                                    10-9-2018                          $1,500.00          Salary
       .

       4.17 Steven Chen                                                    10-26-2018                         $2,500.00          Salary
       .

       4.18 Steven Chen                                                    10-23-2018                         $1,000.00          Salary
       .

       4.19 Steven Chen                                                    12-29-2018                         $4,000.00          Salary
       .

       4.20 Steven Chen                                                    1-16-2019                          $2,000.00          Salary
       .

       4.21 Steven Chen                                                    1-29-2019                          $2,000.00          Salary
       .

       4.22 Steven Chen                                                    10-19-2018                         $2,636.83          Reimbursement for payment to
       .                                                                                                                         Direct Capital

       4.23 Steven Chen                                                    10-23-2018                         $1,000.00          Reimbrusement for payment to
       .                                                                                                                         Michael Fisher to Close San
                                                                                                                                 Diego Office

       4.24 Steven Chen                                                    February                                $0.00
       .                                                                   2018, No
                                                                           Payment
                                                                           March 2018,
                                                                           No Payment

       4.25 Steven Chen                                                    After                                   $0.00
       .                                                                   2-12-2018

       4.26 Steven Chen                                                    3-2018                                  $0.00
       .


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

          None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property

       Enterprise FM Trust                                       Return of vehicle                                             1-15-2019                $32,462.00
       P.O. Box 800089
       Kansas City, MO 64180



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 6:19-bk-11114-WJ                           Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                          Desc
                                                              Main Document    Page 27 of 38
 Debtor       Nth Connect Telecom, Inc.                                                                 Case number (if known) 6:19-bk-11114



       Creditor's name and address                               Describe of the Property                                      Date                  Value of property

       Mercedes Benz Financial Service                           Return of vehicle                                             12-1-2018                  $10,372.00
       P.O. Box 685
       Roanoke, TX 76262

       Mercedes Benz Financial Service                           Return of vehicle                                             12-1-2018                  $16,262.00
       P.O. Box 685
       Roanoke, TX 76262


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Select Pavers Inc. v. Nth                         Breach of                  San Francisco Superior                       Pending
               Connect Telecom, Inc.                             Contract                   court                                        On appeal
               CGC 18-570257                                                                400 McAllister Street
                                                                                                                                         Concluded
                                                                                            San Francisco, CA 94102

       7.2.    Recardo Vasquez v. Nth                            Damages from               California Worker's Comp                     Pending
               Connect Telecom, Inc.                             Injury                     Appeals Board                                On appeal
               ADJ 11227928
                                                                                                                                         Concluded

       7.3.    CIT Bank N.A. v. Nth Connect                      Breach of                  Superior Court of California                 Pending
               Telecom Inc.                                      Contract                   County of San Bernardino                     On appeal
               CIVD81901845                                                                 247 W. Third Street
                                                                                                                                         Concluded
                                                                                            San Bernardino, CA 92401


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                              Value




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                       Desc
                                                              Main Document    Page 28 of 38
 Debtor        Nth Connect Telecom, Inc.                                                                    Case number (if known) 6:19-bk-11114



 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss            Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                Total amount or
                the transfer?                                                                                                                                value
                Address
       11.1.    K. Keith McAllister
                1660 Tiburon Blvd., Suite E4
                Belvedere Tiburon, CA 94920                                                                                    12-26-2018                 $2,500.00

                Email or website address
                kkmcallister@gmail.com

                Who made the payment, if not debtor?




       11.2.    K. Keith McAllister
                1660 Tiburon Blvd., Suite E4
                Belvedere Tiburon, CA 94920                                                                                    12-3-2018                  $1,147.50

                Email or website address


                Who made the payment, if not debtor?




       11.3.    K. Keith McAllister
                1660 Tiburon Blvd., Suite E4
                Belvedere Tiburon, CA 94920                                                                                    11-12-2018                   $655.50

                Email or website address


                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                   Desc
                                                              Main Document    Page 29 of 38
 Debtor        Nth Connect Telecom, Inc.                                                                 Case number (if known) 6:19-bk-11114



                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.4.    K. Keith McAllister
                1660 Tiburon Blvd., Suite E4
                Belvedere Tiburon, CA 94920                                                                                    11-12-2018             $5,335.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.

               Who received transfer?                            Description of property transferred or                  Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange             was made                        value
       13.1 WCG Group
       .    14477 SW 138th Pl.
               Miami, FL 33186                                   Used vehicle                                            3-14-2017                  $58,500.00

               Relationship to debtor
               Business associate


       13.2 WCG Group
       .    14477 SW 138th Pl.
               Miami, FL 33186                                   Used vehicle                                            3-16-2017                  $16,000.00

               Relationship to debtor
               Business associate


       13.3 Corintianos Cable SVC
       .    1831 Earl Ave.
               San Bruno, CA 94066                               Used vehicle                                            4-17-2017                  $68,000.00

               Relationship to debtor
               Business associate


       13.4 OC Communications
       .    2204 Kausen Dr.
               Elk Grove, CA 95758                               Used cable tools                                        4-25-2017                  $88,652.36

               Relationship to debtor
               Business associate



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                  Desc
                                                              Main Document    Page 30 of 38
 Debtor      Nth Connect Telecom, Inc.                                                                  Case number (if known) 6:19-bk-11114



               Who received transfer?                            Description of property transferred or                  Date transfer         Total amount or
               Address                                           payments received or debts paid in exchange             was made                       value
       13.5 Jeronimo Plascencia
       .    740 N 21st St.
               San Jose, CA 95112                                Used vehicle                                            4-14-2017                 $22,500.00

               Relationship to debtor
               Business associate


       13.6 Jeronimo Plascencia
       .                                                         Used vehicle                                            4-21-2017                   $9,750.00

               Relationship to debtor
               Business associate


       13.7 Jeronimo Plascencia
       .                                                         Used vehicle                                            4-25-2017                   $2,000.00

               Relationship to debtor
               Business associate


       13.8 Jeronimo Plascencia
       .                                                         Used vehicle                                            3-2-2018                  $47,700.00

               Relationship to debtor
               Business associate


       13.9 Jeronimo Plascencia
       .                                                         Used vehicle                                            3-4-2018                  $36,700.00

               Relationship to debtor
               Business associate


       13.1 ITG Communications
       0.   1531 Hunt Club Bvd. 210
               Gallatin, TN 37066                                Used vehicle                                            4-25-2017               $148,000.00

               Relationship to debtor
               Business associate


       13.1 R. Brother Painting Company
       1.   707 W Hedding St.
               San Jose, CA 95110                                Used vehicle                                            5-12-2017                 $33,000.00

               Relationship to debtor
               Business associate


       13.1 Enterprise FM Trust
       2.   P.O. Box 800089
               Kansas City, MO 64180                             Used vehicle                                            6-6-2017                $109,686.45

               Relationship to debtor
               Business associate




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                  Desc
                                                              Main Document    Page 31 of 38
 Debtor      Nth Connect Telecom, Inc.                                                                  Case number (if known) 6:19-bk-11114



               Who received transfer?                            Description of property transferred or                  Date transfer         Total amount or
               Address                                           payments received or debts paid in exchange             was made                       value
       13.1 Enterprise FM Trust
       3.   P.O. Box 800089
               Kansas City, MO 64180                             Used vehicle                                            6-16-2017                 $17,687.18

               Relationship to debtor
               Business associate


       13.1 Enterprise FM Trust
       4.   P.O. Box 800089
               Kansas City, MO 64180                             Used vehicle                                            6-16-2017                 $18,328.38

               Relationship to debtor
               Business associate


       13.1 Enterprise FM Trust
       5.   P.O. Box 800089
               Kansas City, MO 64180                             Used vehicle                                            6-22-2017                 $71,476.68

               Relationship to debtor
               Business associate


       13.1 Enterprise FM Trust
       6.   P.O. Box 800089
               Kansas City, MO 64180                             Used vehicle                                            6-23-2017               $197,503.01

               Relationship to debtor
               business associate


       13.1 WCG Group
       7.   14477 SW 138th Pl.
               Miami, FL 33186                                   Used cable tools                                        6-12-2017                   $2,500.00

               Relationship to debtor
               Business associate


       13.1 Firely
       8.   27012 Burbank
               Foothill Ranch, CA 92510                          Used Iphone                                             7-19-2017                 $31,643.75

               Relationship to debtor
               Business associate


       13.1 We-Wire
       9.   1750 Deer Creek Ct.
               San Jose, CA 95148                                Used vehicle                                            9-4-2018                  $30,000.00

               Relationship to debtor
               Business associate


       13.2 Travelers Indemnity
       0.   P.O. Box 650293
               Dallas, TX 75265                                  Used vehicle                                            10-28-2018                $10,761.14

               Relationship to debtor
               Business associate



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 6:19-bk-11114-WJ                            Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                    Desc
                                                              Main Document    Page 32 of 38
 Debtor        Nth Connect Telecom, Inc.                                                                Case number (if known) 6:19-bk-11114



               Who received transfer?                            Description of property transferred or                  Date transfer           Total amount or
               Address                                           payments received or debts paid in exchange             was made                         value
       13.2 WCG Group
       1.   1477 SW 138th Place
               Miami, FL 33186                                   Used vehicle                                            10-25-2018                  $50,000.00

               Relationship to debtor
               Business associate


       13.2 Technet Partners Inc.
       2.   2262 Rutherford Rd.
               Carlsbad, CA 92008                                Used vehicle                                            10-28-2018                  $10,500.00

               Relationship to debtor
               Business associate


       13.2 Sunshine Communications
       3.   350 Cypress Lane, #D
               El Cajon, CA 92020                                Used cable tools                                        10-9-2018                   $11,590.00

               Relationship to debtor
               Business associate


       13.2 Sunshine Communications
       4.   350 Cypress Ln., #D
               El Cajon, CA 92020                                Used cable tools                                        10-11-2018                      $760.00

               Relationship to debtor
               Business associate


       13.2 Primetek Filed Solutions
       5.   656 Marsat Ct.
               Chula Vista, CA 91911                             Used cable tools                                        10-11-2018                    $3,600.00

               Relationship to debtor
               Business associate


 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.1.    1706 Hoover Avenue                                                                                         1-1-17 to 10-05-18
                National City, CA 91950

       14.2.    941 Catherine St.                                                                                          2-1-16 to 4-30-2017
                San Jose, CA 95112

       14.3.    2371 Bering Dr.                                                                                            1-1-11 to 1-31-16
                San Jose, CA 95112

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                    Desc
                                                              Main Document    Page 33 of 38
 Debtor        Nth Connect Telecom, Inc.                                                                Case number (if known) 6:19-bk-11114



    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     JP Morgan Chase Bank                            XXXX-1627                   Checking                 January 2019                           $0.00
                 1130 E. Plaza Blvd.                                                         Savings
                 National City, CA 91950
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                  Desc
                                                              Main Document    Page 34 of 38
 Debtor      Nth Connect Telecom, Inc.                                                                  Case number (if known) 6:19-bk-11114



       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Storage                                                       Michael Fisher                       Old office furniture and copier         No
       3808 Cedar St.                                                                                     machine                                 Yes
       San Diego, CA 92105



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                            Value
       Direct Capital                                                5524 Lisboa Street                   29 used digital signal test              $22,500.00
       155 Commerce Wau                                              Chino Hills, CA 91709                meters, six of which are
       Portsmouth, NH 03801                                                                               broken

       Owner's name and address                                      Location of the property             Describe the property                            Value
       T-Mobile                                                      5524 Lisboa St.                      33 used LG handheld mobile                 $4,950.00
       P.O. Box 790037                                               Chino Hills, CA 91709                devices
       Saint Louis, MO 63179

       Owner's name and address                                      Location of the property             Describe the property                            Value
       Wells Fargo Financial Leasing                                 Storage                              One used copier machine                    $3,203.00
       P.O. Box 10306                                                3808 Cedar Street, Unit
       Des Moines, IA 50306                                          H236
                                                                     Chino Hills, CA 91709


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                           Desc
                                                              Main Document    Page 35 of 38
 Debtor      Nth Connect Telecom, Inc.                                                                  Case number (if known) 6:19-bk-11114




            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Chu and Walters, LLP                                                                                                       1-1-12 to 4-15-17
                    595 Market Street, Suite 2350B
                    San Francisco, CA 94105
       26a.2.       Danny Ho                                                                                                                   1-1-12 to 1-2017
                    928 Wright Ave., Unit 106
                    Mountain View, CA 94043
       26a.3.       Enterprise FM Trust                                                                                                        2009 to 2017
                    P.O. Box 800089
                    Kansas City, MO 64180
       26a.4.       Master Inc.                                                                                                                10-18-2016
                    800 S. Douglas Rd., 12th Fl.
                    Miami, FL 33134
       26a.5.       Comerica                                                                                                                   3-2014 to 2-2017
                    333 W. Santa Clara St.
                    San Jose, CA 95113

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Chu and Walters, LLP                                                                                                       2-13-17
                    595 Market St., Suite 2350B
                    San Francisco, CA 94105
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.2.       Enterprises FM Trust                                                                                                       2-13-17
                    P.O. Box 800089
                    Kansas City, MO 64180




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                    Desc
                                                              Main Document    Page 36 of 38
 Debtor      Nth Connect Telecom, Inc.                                                                  Case number (if known) 6:19-bk-11114



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.3.       Mastec Inc.                                                                                                          10-18-16
                    800 S Douglas Rd., 12th Floor
                    Miami, FL 33134

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Chu and Walters, LLP                                                                     Only have books and records up to 12-31-16
                    595 Market St., Suite 2350B
                    San Francisco, CA 94105

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Enterprises FM Trust
                    P.O. Box 800089
                    Kansas City, MO 64180

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Steven Chen                                    5524 Lisboa Street                                  Owner/CEO                             100% from
                                                      Chino Hills, CA 91709                                                                     2004 to
                                                                                                                                                present


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 6:19-bk-11114-WJ                             Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32                                   Desc
                                                              Main Document    Page 37 of 38
 Debtor      Nth Connect Telecom, Inc.                                                                  Case number (if known) 6:19-bk-11114



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Steven Chen                                                                                                  2-12-2018 to
       .                                                         $67,500.00 for salary as owner/CEO                      2-12-2019

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on

                                                                        Steven Chen
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Corporate Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Case 6:19-bk-11114-WJ   Doc 13 Filed 03/05/19 Entered 03/05/19 11:48:32   Desc
                        Main Document    Page 38 of 38
